Cooper, Judge.
In accordance with the decision of the Supreme Court of Georgia in Davis v. Findley, 262 Ga. 612 (422 SE2d 859) (1992), that part of our previous judgment at 202 Ga. App. 332 (2) (b) (414 SE2d 317) (1991) reversing the trial court’s grant of summary judgment on appellant’s claim for legal malpractice based on excessive fees allegedly charged by appellees is vacated and the judgment of the trial court is affirmed. Our reversal of the trial court’s grant of summary judgment as to the sufficiency of appellant’s expert’s affidavit, id. at 333-334 (1), is not affected by the Supreme Court’s decision.

Judgment reversed in part and affirmed in part. Pope, C. J., and Birdsong, P. J., concur.